1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
                                  UNITED STATES DISTRICT COURT
7
                                 EASTERN DISTRICT OF CALIFORNIA
8                                      SACRAMENTO DIVISION
9
10
     ALLEN M. QUIGLEY,                                  Case No.: 2:18-cv-00938-CKD
11
                    Plaintiff,
12
     vs.                                                STIPULATION AND ORDER FOR THE
13                                                      AWARD OF ATTORNEY FEES
     ANDREW SAUL,                                       PURSUANT TO THE EQUAL ACCESS
14                                                      TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security,
15
16                  Defendant
17
18           IT IS HEREBY STIPULATED by and between the parties through their undersigned

19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of TWO-THOUSAND ONE-HUNDRED TWENTY-FIVE dollars
21
     ($2,125.00). This amount represents compensation for all legal services rendered on behalf of
22
23   Plaintiff, to date, by counsel in connection with this civil action, in accordance with 28 U.S.C. §

24   2412.
25           After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
26
     will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
27
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
28
1    assignment will depend on whether the fees and expenses are subject to any offset allowed under
2    the United States Department of the Treasury's Offset Program. After the order for EAJA fees
3
     and expenses is entered, the government will determine whether they are subject to any offset.
4
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
5
6    determines that Plaintiff does not owe a federal debt, then the government shall cause the

7    payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the
8
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
9
            This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
10
     attorney fees and expenses, and does not constitute an admission of liability on the part of
11
12   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release

13   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
14
     EAJA attorney fees and expenses in connection with this action.
15
            This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
16
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
17
18
19                                                Respectfully submitted,
20
     Dated: October 31, 2019                       /s/ Shellie Lott
21                                                 SHELLIE LOTT
                                                   Attorney for Plaintiff
22
23
                                                   McGREGOR W. SCOTT
                                                   United States Attorney
24                                                 DEBORAH L. STACHEL
                                                   Regional Chief Counsel, Region IX
25
26   Date: October 31, 2019                         /s/Annabelle J. Yang
                                                   (As authorized via email on 10/29/19)
27                                                 ANNABELLE J. YANG
                                                   Special Assistant United States Attorney
28
1
2
3
4
                                  UNITED STATES DISTRICT COURT
5
                                 EASTERN DISTRICT OF CALIFORNIA
6
                                        SACRAMENTO DIVISION
7
8
     ALLEN M. QUIGLEY,                                   Case No.: 2:18-cv-00938-CKD
9
                    Plaintiff,
10
     vs.                                                 ORDER RE STIPULATION FOR THE
11                                                       AWARD OF ATTORNEY FEES
12   ANDREW SAUL,                                        PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,                    TO JUSTICE ACT, 28 U.S.C. § 2412(d)
13
14
                    Defendant
15
16          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
17
     under EAJA, in the amount of TWO-THOUSAND ONE-HUNDRED TWENTY-FIVE dollars
18
     ($2,125.00), are awarded to Plaintiff, subject to the terms of the stipulation.
19
20          IT IS SO ORDERED.

21   Dated: October 31, 2019
                                                       _____________________________________
22
                                                       CAROLYN K. DELANEY
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
